Appeal unanimously dismissed, without costs. Memorandum: During the pendency of this appeal from an order, a final judgment was entered in the same proceeding, and an appeal was taken from that judgment. Under these circumstances, our review is from the judgment, and the appeal from the order is dismissed (see, Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567). (Appeal from order of Supreme Court, Herkimer County, Tenney, J.—art 78.) Present—Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.